[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO QUASH DEFECTIVE SERVICE (#150.00)
The court having heard the motion to quash for defective service finds that the motion to quash for defective service is not a proper way to raise the issue. Also, the court finds that notice was received by the respondent and that this motion was not filed until well after the testimony had begun in the case. Accordingly, the motion to quash the defective service is denied.
KARAZIN, J.